Orders reversed and new trial granted, with costs to appellant to abide event. Held, that it was error for the trial court to exclude the testimony of Ralph Comello upon the question of the handwriting; also that it was error not to submit to the jury the second question certified. The testimony of the contestant’s witnesses that the signature of the alleged will was not the handwriting of the deceased made a question of fact, which in the first instance should have been submitted to the jury. All concurred.